                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION


DR. SARAH ADAM, M.D.,

       Plaintiff,

v.                                                     CIVIL ACTION NO.
                                                        5:18-cv-00084-TES
MEDICAL CENTER OF NAVICENT
HEALTH, et al.,

        Defendants.


           ORDER GRANTING DEFENDANT’S MOTION TO DISMISS



      Before the Court is Defendant Medical Center Navicent Health’s (“Navicent”)

Motion to Dismiss [Doc. 15] Plaintiff Sarah Adam’s (“Plaintiff”) First Amended

Complaint [Doc. 13]. Plaintiff’s First Amended Complaint states that

      [t]his cause of action arises under Title VII of the Civil Rights Act of 1964 as
      amended, 42 U.S.C. §§ 2000e et seq. (hereinafter “Title VII”) and 42 U.S.C. §
      1981 (hereinafter “Section 1981”), seeking a remedy for national origin
      discrimination and retaliation in employment. Plaintiff further seeks a
      remedy for religious discrimination in employment under Title VII.

[Doc. 13, at ¶ 1]. It its motion, Navicent contends that Plaintiff’s First Amended

Complaint should be dismissed on the basis that she (1) failed to file her both her Equal

Employment Opportunity Commission (“EEOC”) Charge of Discrimination and this

action within the applicable limitations periods and (2) cannot state a claim for national

origin discrimination under Section 1981 because Section 1981 is limited to claims based
on race discrimination. [Doc. 15-1, at p. 1]. For the following reasons, the Court GRANTS

Navicent’s Motion to Dismiss [Doc. 15].

                              PROCEDURAL BACKGROUND

       On February 6, 2018, Plaintiff, proceeding pro se, filed her initial Complaint in the

United States District Court for the Southern District of Mississippi. [Doc. 1, at p. 1].

Because Plaintiff’s Complaint concerned incidents that allegedly occurred in Macon,

Georgia, the United States District Court for the Southern District of Mississippi, in lieu

of dismissal, transferred her action to this Court. [Doc. 2]. Fearing expiration of the

deadline imposed by Federal Rule of Civil Procedure 4(m), Plaintiff requested an

additional “30 days[] in which to serve the summons and complaint on Defendants

Medical Center of Navicent Health, et al.” [Doc. 5]. Given Plaintiff’s pro se status (at that

time), the Court granted Plaintiff’s request and gave her until June 7, 2018, to serve

Defendants. [Doc. 6]. However, on June 7, 2018, with service still not perfected, Plaintiff

sought an additional 60 days to serve her Complaint. [Doc. 7]. Finding that Plaintiff’s

second request for extension “fail[ed] to show good cause as required by Rule 4(m),” the

Court partially denied her relief and ordered that “service be made within 30 days.” [Doc.

8, at p. 3]. Thus, Plaintiff had until July 9, 2018, to serve process. [Id. at p. 4].

       On this latest deadline, Plaintiff’s newly-retained counsel filed a Notice of

Appearance [Doc. 9] along with a third extension request [Doc. 11]. Given the

circumstances surrounding this case, the Court, despite its previous warnings that “no


                                                 2
further . . . extensions of time [would] be given” nonetheless relented and granted her

lawyer an extension “until and including July 23, 2018, to serve process upon

Defendants.” [Doc. 12]; see also [Doc. 8, at p. 4]. On July 20, 2018, Plaintiff filed her First

Amended Complaint [Doc. 13], and finally, on July 23, 2018, “Medical Center Navicent

Health” received service. [Doc. 14]. Fourteen days later, Navicent filed the instant Motion

to Dismiss [Doc. 15].

                                          FACTUAL BACKGROUND

        The allegations set forth below are taken from Plaintiff’s First Amended

Complaint 1 and assumed to be true for the purposes of ruling on Navicent’s Motion to

Dismiss. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). Plaintiff is a Muslim of

Middle Eastern origin who was born in, and remains a citizen of, Egypt prior to

immigrating to the United States. [Doc. 13, at ¶ 5]. While Plaintiff is fluent in English, her

English is accented due to her national origin. [Id. at ¶ 6]. After completing a seven-year

medical degree program in Egypt, followed by a four-year Obstetrics and Gynecology

program, Plaintiff became a fully trained OB/GYN. [Id. at ¶ 7]. Navicent hired Plaintiff

on or about June 26, 2016, and she officially started her residency with Navicent on or

about June 27, 2016. [Id. at ¶¶ 8-9].




1“As a general rule, an amended complaint supersedes and replaces the original complaint unless the
amendment specifically refers to or adopts the earlier pleading.” Schreane v. Middlebrooks, 522 F. App’x 845,
847 (1tth Cir. 2013) (citing Varnes v. Local 91, Glass Bottle Blowers Ass’n of U.S. & Canada, 674 F.2d 1365, 1370
n. 6 (11th Cir.1982)).
                                                       3
       During her employment, Plaintiff alleges that other employees’ questions about

her national origin, her background, as well as what churches she attended made her

uncomfortable. [Id. at ¶ 10]. Because co-workers allegedly asked Plaintiff questions about

her religion, her family’s political and social learnings, politics in the Middle East, and

whether she came to the United States to escape the revolution in her country, it became

clear to Plaintiff that those she worked with, within her rotation, knew she was Muslim.

[Id. at ¶¶ 13, 14]. Specifically, Plaintiff states that on one occasion, a co-worker told

Plaintiff about her brother’s service in the Iraq War purportedly in a manner that caused

Plaintiff to believe that the co-worker was taunting her about events related to turmoil in

the Middle East. [Doc. 13, at ¶ 14]. Despite Plaintiff’s attempts to avoid political

discussions, she complains that Dr. Alyson Pico initiated conversations about politically

related topics on several occasions. [Id. at ¶ 16].

       After being employed by Navicent for only one week, Plaintiff reported Dr. Pico’s

alleged harassment to the Residency Program Director, Dr. Kristina Hawkins. [Id. at ¶

19]. However, Plaintiff claims that Dr. Hawkins, along with Dr. Woodham Padmashree,

spoke very harshly to Plaintiff and circulated rumors and false allegations of poor work

performance in an effort to make Plaintiff seem incompetent. [Id. at ¶¶ 20- 21]. Plaintiff,

via email, reported these allegations on or about August 11, 2016, to the Department

Chairman, Dr. William Butler. [Id. at ¶¶ 22, 25]. To further support her claim, Plaintiff

alleges that Dr. Butler, in addition to avoiding direct conversation with Plaintiff in spite


                                               4
of her repeated requests to meet with him, changed his rotation schedule so he would not

have to work with or train Plaintiff because she is Muslim. [Id. at ¶¶ 17-18]. Instead of

receiving assistance regarding her claims of harassment, Plaintiff alleges that Navicent

“retaliated against her with first a verbal warning from Dr. Butler.” [Doc. 13, at ¶ 26].

Apparently, Dr. Hawkins advised Plaintiff that if she kept claiming that she was being

discriminated against then there would be no place for her in the residency program. [Id.

at ¶ 27]. To that end, Plaintiff claims that Dr. Hawkins stated that “she was not going to

terminate the Plaintiff but that she need [sic] to protect the legal position of the

institution.” [Id.].

       However, on or about September 26, 2016, Navicent placed Plaintiff on probation

and later suspended her on October 4, 2016. [Id. at ¶¶ 28-29]. Finally, Plaintiff alleges that

following her suspension, Navicent posted Plaintiff’s photograph in her department

“along with a note stating that [sic] was not allowed to enter the building” and that her

access to the computer was temporarily suspended. [Id. at ¶ 30]. On or about November

13, 2016, Navicent terminated Plaintiff, and the next day, a police officer delivered

Plaintiff’s termination letter to her home. [Id. at ¶ 31]. Two days after refusing to sign a

“waiver of her legal rights” upon delivery of her termination letter, police arrested




                                              5
Plaintiff for stalking 2—an activity Plaintiff contends she “was not engaged in.” 3 [Doc. 13,

at ¶ 32].

        In light of the allegations set forth above, Plaintiff sets out three counts in her First

Amended Complaint: Title VII: Religious Discrimination & Retaliation (Count 1), Title

VII: National Origin Discrimination & Retaliation (Count 2), and Section 1981: National

Origin Discrimination & Retaliation (Count 3). [Id. at pp. 8-12].

                                            DISCUSSION

        A.      Standard of Review

        Navicent seeks to dismiss Plaintiff’s action against it for failure to state a claim

pursuant to Fed. R. Civ. P. 12(b)(6). When ruling on a 12(b)(6) motion, a district court

must accept the facts set forth in the complaint as true. Twombly, 550 U.S. at 572. Only a

complaint that states a plausible claim for relief survives a motion to dismiss. Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009). In fact, a well-pled complaint may proceed even if it strikes

a savvy judge that actual proof of those facts is improbable, and “that a recovery is very




2 On November 4, 2016, Plaintiff received, signed, and acknowledged a “Loitering Warning” from the
Navicent Health Police Department. [Doc. 7-5]. This warning notified Plaintiff that she “ha[d] been found
loitering on Navicent Health properties” in violation of Ga. Code. Ann. § 16-11-36. [Id.]. Navicent Health
authorities further informed Plaintiff that she must “leave the property and not [] return unless [she]
need[ed] medical treatment” or had other legal reasons to be on Navicent Health’s property. [Id.]. Finally,
the warning notified Plaintiff that “[i]f you do NOT comply with this warning you can be arrested under
Georgia State Law.” [Id. (emphasis in original)].

3
  According to Plaintiff’s First Amended Complaint, Navicent did not pursue any criminal charges against
Plaintiff following her eventual arrest (presumably on November 15, 2016) and the three-count Accusation
filed in the State Court of Bibb County, Georgia, was nolle prossed on November 6, 2017. [Doc. 1, at ¶ 32];
see also [Doc. 7-2, at p. 1].
                                                    6
remote and unlikely.” Twombly, 550 U.S. at 556. The issue to be decided when considering

a motion to dismiss is not whether the claimant will ultimately prevail, but “whether the

claimant is entitled to offer evidence to support the claims.” Scheuer v. Rhodes, 416 U.S.

232, 236 (1974), overruled on other grounds by Davis v. Scheuer, 468 U.S. 183 (1984).

       Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice. Iqbal, 556 U.S. at 678. While courts, in ruling on a

motion to dismiss, must take all of the factual allegations in the complaint as true; they

are not bound to accept a legal conclusion couched as a factual allegation. Id. at 678.

Further, a complaint fails to state a claim if it does not include “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

Twombly, 550 U.S. at 570). The factual allegations in a complaint “must be enough to raise

a right to relief above the speculative level” and cannot “merely create[] a suspicion [of]

a legally cognizable right of action.” Twombly, 550 U.S. at 545, 555 (first alteration in

original). Finally, complaints that tender “‘naked assertion[s]’ devoid of ‘further factual

enhancement’” will not survive against a motion to dismiss. Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 557) (alteration in original). Stated differently, the complaint must

allege enough facts “to raise a reasonable expectation that discovery will reveal evidence”

supporting a claim. Twombly, 550 U.S. at 556. With the foregoing standard in mind, and

taking the facts asserted in Plaintiff’s First Amended Complaint as true, the Court rules

on the Navicent’s Motion to Dismiss [Doc. 15].


                                              7
       B.     Plaintiff’s Title VII Claims: Religious Discrimination & Retaliation
              (Count 1) and National Origin Discrimination & Retaliation (Count 2)

       In its first argument in favor of dismissal, Navicent contends that Plaintiff’s Title

VII claims are time-barred because she (1) failed to file her Title VII claims pursuant to 42

U.S.C. § 2000e-5(f)(1)’s limitations period and (2) failed to timely file her EEOC Charge of

Discrimination. [Doc. 15-1, at pp. 5-6].

              a.     42 U.S.C. § 2000e-5(f)(1)’s 90-Day Limitations Period

       Section 2000e-5(f)(1) of Title VII mandates that “within ninety days after the giving

of such notice[,] a civil action may be brought against the person named in the charge.”

42 U.S.C. § 2000e-5(f)(1). Essentially, once the EEOC issues its Dismissal and Notice of

Rights form, a plaintiff must file her lawsuit “WITHIN 90 DAYS of [her] receipt of th[e]

notice.” [Doc. 1-1, at p. 1 (emphasis in original)]. In this case, the EEOC issued its Notice

of Suit Rights (“Right-to-Sue Letter”) on October 20, 2017. [Id.]. Plaintiff’s EEOC forms

clearly state that “[i]n order to pursue this matter further, you must file a lawsuit against

the respondent(s) named in the charge within 90 days of the date you receive this

notice.” [Doc. 1-1, at p. 2 (emphasis in original)]. However, in the same paragraph, the

form also stresses that, “in order to avoid any question that you did not act in a timely

manner, it is prudent that your suit be filed within 90 days of the date this Notice was




                                             8
mailed 4 to you (as indicated where the Notice is signed) or the date of the postmark, if

later.” [Id. (emphasis in original)].

        Plaintiff’s former attorney forwarded notice of her right-to-sue letter on November

7, 2017, and Plaintiff filed her lawsuit in the Southern District of Mississippi 91 days

later—on February 6, 2018. [Doc. 1]; see also [Doc. 1-1, at p. 3]. Despite the apparent date

calculation issues regarding when the limitations period actually began, even using the

“date [Plaintiff] receive[d]” her right-to-sue letter (November 7, 2017) as the operative

date, her lawsuit was not timely filed. In order for Plaintiff’s suit be considered timely,

she needed to file her initial Complaint no later than February 5, 2018. Whatever reasons

Plaintiff may have for filing her lawsuit one day late, when it comes to “[p]rocedural

requirements established by Congress for gaining access to the federal courts” these

requirements “are not to be disregarded by courts out of a vague sympathy for particular

litigants.” Jackson v. Georgia Dep’t of Hum. Res./Division of Fam. and Child. Serv’s, No. 5:07-

cv-351(CAR), 2008 WL 2074379, at *1 (M.D. Ga. May 15, 2008) citing Baldwin Cnty.

Welcome Ctr. v. Brown, 466 U.S. 147, 152 (1984). Accordingly, the Court finds that Plaintiff

failed to comply with the statutory 90-day filing requirement established by 42 U.S.C. §

2000e-5(f)(1).




4 If October 20, 2017, the date stamped on Plaintiff’s right-to-sue letter, were to be the operative date to
determine timeliness for this case, Plaintiff filed her initial Complaint 109 days after the EEOC mailed its
right-to-sue letter. [Doc. 1-1, at p. 1].
                                                     9
                b.      42 U.S.C. § 2000e-5(e)(1)’s 180-Day Limitations Period

        In addition to failing to meet the 90-day limitations period discussed above,

Plaintiff also failed to file her EEOC Charge of Discrimination within the 180-day

limitations period under 42 U.S.C. § 2000e-5(e)(1). Title VII provides that a plaintiff

wishing to file a discrimination claim with the EEOC must do so within 180 days of the

occurrence of the alleged unlawful employment practice. Pearson v. Macon-Bibb Cnty.

Hosp. Auth., 952 F.2d 1274, 1279 (11th Cir. 1992); citing [42] U.S.C. § 2000e-5(e)(1). “To

determine the triggering of the statute, ‘the proper focus is on the time of the

discriminatory act, not the point at which the consequences of the act become painful.’”

Id. (citing Chardon v. Fernandez, 454 U.S. 6, 8 (1981) (per curiam)).

        Here, Plaintiff avers that Navicent informed her it its decision to terminate her

employment on November 13, 2016, via a termination letter delivered on November 14,

2016, by a police officer. [Doc. 13, at ¶¶ 31-32]. This means that Plaintiff, in order to

comply with Title VII’s time-filing provisions, had until May 13, 2017, to file her

discrimination claim with the EEOC. Navicent represents that Plaintiff filed her

discrimination claim with the EEOC on June 17, 2017, some 215 days after the alleged

unlawful employment practice. 5 Regardless of the operative filing date, Plaintiff fails to

dispute, respond to, or otherwise address Navicent’s arguments concerning the 180-day




5Navicent alleges that June 17, 2017, is the date on which Plaintiff filed her claim of discrimination with
the EEOC. [Doc. 15-1, at p. 6]. Plaintiff does dispute this date.
                                                    10
limitations period and the timeliness of Plaintiff’s EEOC claim of discrimination in her

Response [Doc. 19].

       Thus, given Plaintiff’s failure to respond to those arguments, as well as those

regarding Title VII’s 90-day limitations period, she essentially abandons those claims and

concedes that all of her Title VII claims are untimely. See Brantley v. Muscogee Cnty. Sch.

Dist., 906 F. Supp. 2d 1307, 1327 (M.D. Ga. 2012) aff’d 535 F. App’x 912 (11th Cir. 2013); see

also Love v. Tift Cnty. Ga., 7:08-cv-62(HL), 2010 WL 1257998, at *10 (M.D. Ga. Mar. 29, 2010)

(citing Resolution Trust Corp. v. Dummar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (finding

that a plaintiff abandons his or her claim if he or she fails to respond to an argument or

otherwise address the claim)). Accordingly, the Court GRANTS Navicent’s Motion to

Dismiss [Doc. 15] and DISMISSES all of Plaintiff’s Title VII claims contained in Count 1

and Count 2 of her First Amended Complaint.

       C.      Plaintiff’s Section 1981 Claims: National Origin Discrimination &
               Retaliation (Count 3)

       Lastly, Navicent seeks to dismiss Plaintiff’s claims of national origin

discrimination and retaliation brought under 42 U.S.C. § 1981. “Section 1981 prohibits

intentional race discrimination in the making and enforcement of public and private

contracts, including employment contracts.” Tippie v. Spacelabs Medical, Inc., 180 F. App’x

51, 56 (11th Cir. 2006) (citing Ferrill v. Parker Group, Inc., 168 F.3d 468, 472 (11th Cir. 1999)).

Thus, by its own terms, § 1981 applies to claims of discrimination based on race, not

national origin. Tippie, 180 F. App’x at 56 (citing 42 U.S.C. § 1981(a)). Plaintiff’s First
                                                11
Amended Complaint completely lacks any mention of race discrimination or her race in

general. Plaintiff’s allegations that Navicent “harassed and discriminated against the

Plaintiff because she was born in Egypt and was of Middle Eastern descent” cannot, even

with the most generous of readings, present a discrimination claim based on race. [Doc.

13, at p. 11, ¶ 49].

       In her Response, Plaintiff contends, in addition to her argument that there remains

a number of sociological questions about what constitutes race and national origin, that

Navicent, in its dismissal motion, attempts to force Plaintiff to prove her entire case based

solely on her Complaint. [Doc. 19, at pp. 1, 3]. This position is simply wrong. Navicent’s

dismissal motion never touches the merits of either a national origin or race

discrimination claim. See generally [Doc. 15-1]. Furthermore, Navicent’s motion does not

even address specific standards under the applicable Federal Rules of Civil Procedure or

relevant caselaw requiring plaintiffs to meet certain “notice-pleading” standards. See, e.g.,

Twombly, 550 U.S. at 555. Aside from its arguments concerning the timeliness of Plaintiff’s

Title VII claims, Navicent’s motion, to the contrary, is simply based on the general

pleading of Plaintiff’s First Amended Complaint—that she cannot state a claim of

national origin discrimination and retaliation under § 1981. Therefore, the Court

GRANTS Navicent’s Motion to Dismiss [Doc. 15] and DISMISSES Plaintiff’s § 1981

claims contained in Count 3 of her First Amended Complaint.




                                             12
         In an apparent attempt to combat a potentially adverse ruling as to Navicent’s

dismissal motion, Plaintiff responded by requesting the Court permit her to file a second

amended complaint. [Doc. 19, at p. 5]. However, a party does not properly move the

Court for permission to file an amended complaint by imbedding the request in a

responsive pleading. See Fed. R. Civ. P. Rule 7(b)(1); see also Rosenberg v. Gould, 554 F.3d

962, 967 (11th Cir. 2009) (“Where a request for leave to file an amended complaint simply

is imbedded within an opposition memorandum, the issue has not been raised

properly.”). Accordingly, the request to amend the Complaint is not properly before the

Court and cannot be considered. See Posner v. Essex Ins. Co., 178 F.3d 1209, 1222 (11th Cir.

1999).

         If, after reading Navicent’s arguments [Docs. 15-1, 20 respectively], Plaintiff

believed that her First Amended Complaint was insufficient, she should have properly

moved for leave to file her proposed second amended complaint (ostensibly to plead the

proper statutes accompanied by the appropriately detailed facts to support her

allegations). See Fed. R. Civ. P. 15(a)(2). Given Plaintiff’s failure to do so, the Court will

not permit her to do that now, especially given the numerous opportunities Plaintiff

could have used to perfect her pleadings. Space Coast Credit Union v. Lynch, No. 12-60430-

CIV, 2014 WL 1230719, at *7 (S.D. Fla. Mar. 25, 2014) (quoting Rosenberg, 554 F.3d at 967

(11th Cir. 2009) (“[W]hen, as here, a request for leave to amend ‘simply is imbedded

within an opposition memorandum, the issue has not been raised properly,’ and the


                                             13
Court may deny that request without further discussion.”); see also Blash v. City of

Hawkinsville and Pulaski Cnty., Ga. Sheriff’s Office, No. 5:17-cv-00380-TES, 2018 WL

3150346, at *11 (M.D. Ga. Jun. 27, 2018) (citing Layfield v. Bill Heard Chevrolet Co., 607 F.2d

1097, 1099 (5th Cir. 1979) (holding that “leave to amend is by no means automatic”)).

Plaintiff drafted her First Amended Complaint [Doc. 13], filed it, and chose not to exercise

her right to properly seek the opposing party’s written consent or the court’s leave to

further amend her complaint. See Fed. R. Civ. P. 15(a)(2). Thus, Plaintiff must rely upon

her First Amended Complaint as it is currently written.

                                      CONCLUSION

       Based on the above discussion, the Court GRANTS Navicent’s Motion to Dismiss

[Doc. 15] and DISMISSES Plaintiff’s First Amended Complaint [Doc. 13].

       SO ORDERED, this 2nd day of October, 2018.




                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              14
